Exhibit 10.430

 

SECOND AMENDMENT TO MASTER SUBLEASE AGREEMENT

THIS SECOND AMENDMENT T MASTER SUBLEASE AGREEMENT (this "Amendment') is entered
into as of the 30 day of March, 2018 by and among ADK GEORGIA, LLC, a Georgia
limited liability company ("Sublessor") and OS TYBEE, LLC, a Georgia limited
liability company ("OS Tybee"), SB TYBEE, LLC, a Geprgia limited liability
company ("SB Tybee") and JV JEFFERSONVILLE, LLC, a Georgia limited liability
company ("W Jeffersonville") (OS Tybee, SB Tybee and JV Jeffersonville are
collectively referred to as "Sublessee") and amends that certain Master Sublease
between Sublessor and Sublessee dated June 18, 2016, as amended by that certain
First Amendment (the "Master Sublease"). Capitalized terms used herein which are
not otherwise defined shall have the meanings assigned to such terms in the
Master Sublease.

RECITALS

WHEREAS, Sublessor and Sublessee have reached agreement regarding the Inontllly
base rent payable under the Master Sublease and the increases thereto and desire
to document such incrcases as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree that notwithstanding anything in Section
4. I(b) or the other provisions of the Master Sublease to the contrary, the
Master Sublease shall be amended as follows:

1.Monthly Rent for the Jeffersonville Facility. Rent for the Jeffersonville
Facility is culTently $27,295 which rate shall continue through March 1, 2018 at
which time it shall increase to $54,590. Beginning July 1, 2018, Rent for the
Jeffersonville Facility shall increase 3% to $56,227.70 and thereafter increase
by an additional 3% on July 1 st of each remaining year of the Term and any
extension thereof.

2.Monthly Rent for the Oceanside Facility. Rent for the Oceanside Facility is
currently $18,540 which rate shall continue through March I, 2108 at which time
it shall increase to $37,080. Beginning August 1, 20185 Rent for the Oceanside
Facility shall increase by 3% to $38,192 and thereafter increase by an
additional 3% on August 1 st of each remaining year of the Tenn and any
extension thereof,

3.Additional Rent for thc Jeffersonville Facility, In addition to the Monthly
Rent for the Jeffersonville Facility, beginning April 1, 2018, Sublessee shall
pay to Sublessor the sum of $3,400 per month as Additional Rent for the Initial
Term and any extension thereof. Beginning April 1, 2019, Additional Rent for the
Jeffersonvillc Facility shall increase 3% to $3,502 and thereafter increase by
an additional 3% on April 1 st of each remaining year of the Term and any
extension thereof.

4.Additional Rent for the Oceanside Facility. In addition to the Monthly Rent
for the Occanside Facility, beginning April 1, 2018, Sublessee shall pay to
Sublessor the sum of $2,500 per month as Additional Rent for the Initial Term
and any extension thereof, Beginning April 1, 2019, Additional Rent for the
Oceanside Facility shall increase 3% to $2,575 and thereafter increase by an
additional 3% on April 1st of each remaining year of the Term and any extension
thereof.

 

--------------------------------------------------------------------------------

 

5.Rent Payment Schedule. All Rents and Additional Rents shall be paid pursuant
to the payment schedule attached hereto as Exhibit A.

6.Other Terms. All other terms and conditions of the Master Sublease not
expressly amended or modified herein shall remain in full force and effect.

[Signatures on Following Page]

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment to Sublease has been executed by
Sublessor and Sublessee as of the date first written above.

 

SUBLESSOR:

 

ADK GEORGIA, LLC,

a Georgia limited liability company

 

By:

 

/s/ Brent Morrison

Name:

 

Brent Morrison

Title:

 

Interim CEO

 

SUBLESSEE:

 

OS TYBEE, LLC,

a Georgia limited liability company

 

By:

 

/s/ David Lemcke

Name:

 

David Lemcke

Title:

 

CFO

 

SB TYBEE, LLC,

a Georgia limited liability company

 

By:

 

/s/ David Lemcke

Name:

 

David Lemcke

Title:

 

CFO

 

JV JEFFERSONVILLE, LLC,

a Georgia limited liability company

 

By:

 

/s/ David Lemcke

Name:

 

David Lemcke

Title:

 

CFO

 

3

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RENT SCHEDULE

Jeffersonville

 

Oceanside

April 1, 2018

 

$54,590

 

April 1, 2018

 

$37,080

July 1, 2018

 

$56,228

 

August 1, 2018

 

$38,192

July 1, 2019

 

$57,915

 

August 1, 2019

 

$39,338

July 1, 2020

 

$59,652

 

August 1, 2020

 

$40,518

July 1, 2021

 

$61,442

 

August 1, 2021

 

$41,734

July 1, 2022

 

$63,285

 

August 1, 2022

 

$42,986

July 1, 2023

 

$65,183

 

August 1, 2023

 

$44,275

July 1, 2024

 

$67,139

 

August 1, 2024

 

$45,604

July 1, 2025

 

$69,153

 

August 1, 2025

 

$46,972

July 1, 2026

 

$71,228

 

August 1, 2026

 

$48,381

July 1, 2027

 

$73,364

 

August 1, 2027

 

$49,832

 

ADDITIONAL RENT

Jeffersonville

 

Oceanside

Aprll 1, 2018

 

$3,400

 

April 1, 2018

 

$2,500

April 1, 2019

 

$3,502

 

April 1, 2019

 

$2,575

April 1, 2020

 

$3,607

 

April 1, 2020

 

$2,652

April 1, 2021

 

$3,715

 

April 1, 2021

 

$2,732

April 1, 2022

 

$3,827

 

April 1, 2022

 

$2,814

April 1, 2023

 

$3,942

 

April 1, 2023

 

$2,898

April 1, 2024

 

$4,060

 

April 1, 2024

 

$2,985

April 1, 2025

 

$4,182

 

April 1, 2025

 

$3,075

April 1, 2026

 

$4,307

 

April 1, 2026

 

$3,167

April 1, 2027

 

$4,436

 

April 1, 2027

 

$3,262

April 1, 2028

 

$4,569

 

April 1, 2028

 

$3,360

 

 

4